954 So. 2d 1282 (2007)
D.J., A Child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-5235.
District Court of Appeal of Florida, First District.
May 4, 2007.
Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this juvenile delinquency appeal, the appellant challenges an order committing him to a high-risk residential placement. We agree with the appellant that the trial court erred in sentencing him to a more restrictive level of commitment than the minimum-risk non-residential program recommended by the Department of Juvenile Justice (Department). The trial court failed to reference the restrictiveness level vis-a-vis the needs of the appellant or explain why it came to a different conclusion than that of the Department. See A.C.N. v. State, 727 So. 2d 368, 370 (Fla. 1st DCA 1999).
REVERSED and REMANDED.
ALLEN, WEBSTER, and ROBERTS, JJ., concur.